      Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.370 Page 1 of 23



     ROBERT S. BREWER, Jr.
 1
     United States Attorney
 2   FRED SHEPPARD
     SHTIAL THAKKAR
 3
     Assistant U.S. Attorneys
 4   California State Bar No. 250781
 5   Illinois State Bar No. 6273151
     United States Attorney’s Office
 6   880 Front Street, Room 6293
 7   San Diego, California 92101-8893
     Telephone: 619 546-8237/8785
 8
 9 Attorneys for Plaintiff
   United States of America
10
11                         UNITED STATES DISTRICT COURT

12                      SOUTHERN DISTRICT OF CALIFORNIA
13 UNITED STATES OF AMERICA,                Criminal Case No. 18CR5260-CAB
14
            Plaintiff,                      GOVERNMENT’S CONSOLIDATED
15                                          RESPONSE AND OPPOSITION TO
16        v.                                DEFENDANTS’ MOTIONS

17
   SALAM RAZUKI (1),
18 SYLVIA GONZALES (2),
   and
19
   ELIZABETH JUAREZ (3),
20                   Defendants.
21
22        COMES NOW, UNITED STATES OF AMERICA, by and through its counsel
23 Robert S. Brewer, Jr., United States Attorney, and Fred Sheppard and Shital Thakkar,
24 Assistant United States Attorneys, and hereby files its consolidated response and
25 opposition to the defendants’ various motions, which is based upon the files and records
26 of this case.
27 //
28 //
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.371 Page 2 of 23




 1                                              I
 2                               FACTUAL BACKGROUND
 3        The facts underlying the current indictment are provided for in the Complaint, filed
 4 on November 19, 2018, and summarized below for ease of reference:
 5        In October 2018, Razuki and Gonzales met with a Confidential Human Source
 6 (CHS1) requesting CHS1 arrange to kill one of their business associates, N.M. According
 7 to Razuki and Gonzales, they had invested in multiple properties and business ventures
 8 together and were now involved in a civil dispute over their assets. Razuki and Gonzales
 9 told CHS1 that they wanted CHS1 to “shoot him [N.M.] in the face,” “to take him to
10 Mexico and have him whacked,” or kill him in some other way. Razuki and Gonzales
11 provided CHS1 a picture of N.M., which CHS1 provided to the FBI.
12        On or about November 5, 2018, CHS1 met with Gonzales at The Great Maple in
13 San Diego, CA. During the meeting, Gonzales asked if CHS1 could “get rid of Salam’s
14 [Razuki] other little problem, [N.M.], because it looks like they’re going to appeal…. I
15 would love for him [N.M.] to go to TJ and get lost. Just leave him over there.” Gonzales
16 said the civil dispute between her, Razuki, and N.M. was over $44 million dollars.
17 Gonzales went on to say, “It’s no joke, Salam [Razuki] has a lot of money tied up right
18 now, and he’s paying attorney fees. You need to get rid of this asshole [N.M.], he’s
19 costing me too much money!” Gonzales wanted this to occur before the next court date in
20 their civil suit scheduled on or about November 15, 2018. At a certain point during the
21 conversation, a server was close to their table and Gonzales said, “You don’t have to kill
22 him, you don’t have to put him off the face of the earth.” Despite her words at the time,
23 Gonzales was making a slashing movement across her neck indicating she wanted N.M.
24 to be killed. During the conversation, Gonzales advised that there was no reason to
25 involve Razuki in planning for the kidnapping of N.M. because “I am the one with the
26 balls, any time they [business partners, including Razuki] have a problem, they come
27
28                                              2
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.372 Page 3 of 23




 1 after me … they say Sylvia is like a little … honey badger … they’re like send the honey
 2 badger after them.”
 3        On November or about 8, 2018, CHS1 met with Gonzales at Banbu Sushi Bar and
 4 Grill in La Mesa, CA. At the outset of the meeting, Gonzales continued to complain
 5 about N.M. and the ongoing civil lawsuit. According to Gonzales, another individual was
 6 coming, later identified as Juarez, to talk about how to handle N.M. Gonzales said,
 7 “Elizabeth [Juarez] right here, Elizabeth is going to give you a proposition also on that
 8 problem. She said all you got to do is get him to Mexico and she’ll take care of him over
 9 there.” CHS1 asked, “She will?” and Gonzales replied, “Yes, that’s why she’s coming.”
10        Approximately one hour, 20 minutes into Gonzales’ and CHS1’s meeting at Banbu
11 Sushi Bar and Grill, Juarez joined them. Juarez said that all CHS1 needed to do was to
12 get N.M. down to Mexico and she would take care of the rest. Juarez and Gonzales said a
13 lot of people have it out for N.M. so nothing would come back on Razuki. Gonzales said
14 she wanted to watch and wanted N.M. to know that it had come from them [Gonzales and
15 Razuki], but Juarez cautioned Gonzales shouldn’t watch because it would be gruesome
16 and haunt her. Juarez said this “wasn’t her first rodeo” and went on to talk about a
17 previous incident involving a female from Vista, CA, who was drugged and kidnapped.
18 CHS1, Gonzales, and Juarez discussed a cost of $2,000 for the job. CHS1 clarified
19 whether Gonzales and Juarez wanted this to happen in the United States or Mexico.
20 Juarez said, “No, I don’t want it done here [in the United States].” Gonzales added, “No,
21 let’s do it in Mexico because we can’t be charged in the US. Let’s do it in Mexico in case
22 anything comes back to us.” Juarez said, “In Mexico it’s easier to make things go away.
23 You pay for your freedom.” Gonzales and Juarez said they wanted to “put the turkey up
24 to roast before Thanksgiving.” After the meeting, CHS1 positively identified a driver’s
25 license photo of ELIZABETH Juarez as the individual that joined them and talked of the
26 kidnapping and murder of N.M. This is the same individual observed by FBI agents as
27 joining the meeting as well. Gonzales advised that Razuki often referred to N.M. as “the
28                                              3
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.373 Page 4 of 23




 1 midget” and near the end of the dinner, Juarez handed CHS1 her cellphone to take a
 2 picture of Gonzales and Juarez and said, “You can take a picture of us when we were
 3 going to get rid of the midget [decided to kidnap and kill N.M.].”
 4        After dinner, CHS1 called Gonzales and confirmed that CHS1 could kidnap and
 5 murder N.M. During the call, CHS1 told Gonzales to provide information on N.M.,
 6 including his address, what car he drives, and other identifying information. Gonzales
 7 asked to meet the next day so she could give CHS1 the information requested.
 8        On or about November 9, 2018, Gonzales called CHS1 and asked CHS1 to meet
 9 her, Razuki, and Juarez. During the meeting, Razuki, Gonzales, and Juarez, discussed
10 with CHS1 several loans they were trying to secure for their businesses, including
11 cannabis dispensaries, as well as Razuki’s frustration with the ongoing civil suit with
12 N.M. At times during the meeting, Razuki went to the other side of the room to work,
13 though CHS1 believes it was close enough to overhear the continued conversation
14 between CHS1, Gonzales, and Juarez. Gonzales asked CHS1 if CHS1 needed money
15 [for the kidnapping of N.M.] and said she would go get $1,000, but asked if CHS1
16 wanted the full payment instead. CHS1 indicated that $1,000 fine for the time being and
17 Gonzales went to the Goldn Bloom Dispensary and returned with $1,000 cash.
18 Surveillance agents observed Gonzales walk to the Goldn Bloom Dispensary across the
19 street and return.
20        After the meeting, CHS1 provided agents with $1000 cash provided by Gonzales
21 as well as an envelope with a piece of paper inside, which had also been provided by
22 Gonzales. The paper had two business addresses for N.M. according to Gonzales in a
23 later meeting.
24        On or about November 13, 2018, Gonzales contacted CHS1 again via phone and
25 informed CHS1 that Razuki and Gonzales would be with N.M. in court at the Hall of
26 Justice located at 330 West Broadway, San Diego, CA. Gonzales requested CHS1 join
27 them so CHS1 could see N.M. in person. CHS1 declined going into the courtroom, but
28                                              4
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.374 Page 5 of 23




 1 agreed to stand outside the building and wait for N.M. to exit. While inside the Hall of
 2 Justice, Gonzales took a picture of N.M. with her phone and sent it to CHS1 and then
 3 called CHS1 and described what N.M. was wearing at the hearing. Gonzales exited the
 4 Hall of Justice and met with CHS1 to further discuss the description of N.M., which was
 5 recorded. According to Gonzales, the information on the envelope and back of the paper
 6 provided on November 9, 2018, was to assist CHS1 in locating N.M. for the kidnapping
 7 and murder in Mexico. Gonzales also stated during the meeting “if they take him now,
 8 it’s gunna be good.” Gonzales went back into the courthouse and provided CHS1 with
 9 updates as N.M. was departing the Hall of Justice to ensure CHS1 observed N.M. as he
10 left. Gonzales told CHS1 that N.M. would be exiting the courthouse and that Gonzales,
11 Razuki, Juarez, and their attorney would exit after him. FBI agents observed N.M exit the
12 courthouse after CHS1 had been told this and agents observed Razuki, Gonzales, and
13 Juarez proceeded on foot to the vehicle they arrived in and departed.
14        On November 15, 2018, CHS1 met with Razuki, which was recorded and
15 surveilled by FBI agents. CHS1 said, “I took care of it.” Razuki replied, “So he will take
16 care of it, or it’s done?” CHS1 replied, “Done.” Razuki quickly changed the subject to
17 discuss other business investments and pending loans. Later in the conversation, CHS1
18 said, “Well, when I talked to what’s her name, she said that she wanted to have proof.
19 Do you want to see it, or are you ok with it?” Razuki replied, “No, I’m ok with it. I
20 don’t want to see it.” Shortly thereafter, CHS1 requested the remainder of the agreed-
21 upon payment and Razuki directed CHS1 to follow up with Gonzales for payment.
22        On November 15, 2018, Gonzales was arrested. On November 16, 2018, Juarez
23 and Razuki were arrested.
24 //
25 //
26 //
27 //
28                                              5
      Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.375 Page 6 of 23




 1                                                II
 2                                          ARGUMENT
 3      A. SEVERANCE OF THE DEFENDANTS IS NOT APPROPRIATE
 4         “Generally speaking, defendants jointly charged are to be jointly tried.” United
 5 States v. Escalante, 637 F.2d 1197, 1201 (9th Cir. 1980). This presumption in favor of a
 6 joint trial “expedites the administration of justice, reduces the congestion of trial dockets,
 7 conserves judicial time, lessens the burden upon citizens to sacrifice time and money to
 8 serve on juries, and avoids the necessity of recalling witnesses who would otherwise be
 9 called upon to testify only once.” United States v. Gaines, 563 F.2d 1352, 1355 (9th Cir.
10 1977). The presumption is most compelling in cases where, as here, a conspiracy is
11 charged. United States v. Fernandez, 388 F.3d 1199, 1242 (9th Cir. 2004).
12         Factors the Court should consider when inquiring into the prejudicial effect of a
13 joint trial include:
14         (1) whether the jury may reasonably be expected to collate and appraise the
           individual evidence against each defendant; (2) the judge’s diligence in
15
           instructing the jury on the limited purposes for which certain evidence may
16         be used; (3) whether the nature of the evidence and the legal concepts
17         involved are within the competence of the ordinary juror; and (4) whether
           Appellants could show, with some particularity, a risk that the joint trial
18         would compromise a specific trial right of one of the defendants, or prevent
19         the jury from making a reliable judgment about guilt or innocence.

20
     Fernandez, 388 F.3d at 1241. “The most important factors are whether the jury can
21
     compartmentalize the evidence against each defendant and the judge’s diligence in
22
     providing evidentiary instructions to the jury.” United States v. Sullivan, 522 F.3d 967,
23
     981-82 (9th Cir. 2008); see Fernandez, 388 F.3d at 1241 (same); United States v. Baker,
24
     10 F.3d 1374, 1388 (9th Cir. 1993) (noting that limiting instructions are a “critical factor”
25
     in assessing the jury’s ability to compartmentalize the evidence). Courts should only
26
     grant a severance of properly joined defendants if there is a “serious risk that a joint trial
27
     would compromise a specific trial right . . . or prevent the jury from making a reliable
28                                                 6
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.376 Page 7 of 23




 1 judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534, 538-539
 2 (1993). Defendants are not entitled to severance merely because they may have a better
 3 chance of acquittal if tried separately. Id. at 540; see also United States v. Decoud, 456
 4 F.3d 996, 1008 (9th Cir. 2006); United States v. Patterson, 819 F.2d 1495, 1503 (9th Cir.
 5 1987) (holding that possibility of better chance of acquittal was insufficient for an
 6 adequate showing of prejudice, because “[t]here must be clear, manifest, or undue
 7 prejudice to justify severance.”).
 8        Nor is severance warranted merely because the evidence is stronger against the co-
 9 defendants than it is against the defendant seeking severance. United States v. Vasquez-
10 Velasco, 15 F.3d 833, 846 (9th Cir. 1994); see also United States v. Smith, 893 F.2d 1573,
11 1581 (9th Cir.1990) (“The possibility that some of the evidence ... ‘rubbed off’ [on
12 defendant] is insufficient to prove compelling prejudice”). Instead, to overcome the
13 presumption favoring joint trials, a defendant must demonstrate that “joinder [is] so
14 manifestly prejudicial that it outweigh[s] the dominant concern with judicial economy
15 and compel[s] exercise of the court’s discretion to sever.” United States v. Kaplan, 895
16 F.2d 618, 621 (9th Cir. 1990). No such showing has been by the defendants.
17        a.     Codefendants’ “Exculpatory” Testimony
18        Both Gonzales and Juarez allege that a joint trial would deny them the right to have
19 a co-defendant provide exculpatory testimony. Their arguments are unavailing.
20        Severance is rarely granted based on the need for a co-defendant’s testimony,
21 primarily because considerations of judicial economy merit serious attention. United
22 States v. Hernandez, 952 F.2d, 1110, 1115 (9th Cir. 1991); United States v. Hoelker, 765
23 F.2d 1422, 1425 (9th Cir. 1985). A defendant seeking such severance must establish that:
24 (1) the defendant would call the co-defendant at a severed trial; (2) the co-defendant
25 would testify; and (3) the testimony would be favorable to the defendant seeking
26 severance. Hernandez, 952 F.2d at 1115; see also United States v. Vigil, 561 F.2d 1316,
27
28                                              7
      Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.377 Page 8 of 23




 1 1317 (9th Cir. 1977)). The district court must then consider the weight and credibility of
 2 the proposed testimony and the economy of severance. Hernandez, 952 F.2d at 1115.
 3         Gonzales merely glosses over these requirements and fails to identify which
 4 defendant would testify on her behalf, much less the exculpatory nature of that testimony.
 5 “A party moving for severance based on the need for a codefendant’s testimony must
 6 show that he or she would call the codefendant to testify, that the codefendant would
 7 testify and that the testimony would be favorable to the moving party.” United States v.
 8 Castro, 887 F.2d 988, 998 (9th Cir. 1989). The testimony must be “substantially
 9 exculpatory,” not merely beneficial, see United States v. Mariscal, 939 F.2d 884, 886
10 (9th Cir. 1991) (internal quotation marks omitted), and the defendant must establish a
11 “reasonable probability” that the co-defendant will in fact testify at trial. United States v.
12 Kaplan, 554 F.2d 958, 966-967 (9th Cir. 1977). Gonzales fails to comply with either
13 requirement and this lack of showing is fatal to her argument.
14         Juarez asserts she would call Gonzales to testify to statements made by Juarez after
15 a particular meeting with CHS1 to discuss the plant to kidnap and murder the victim. See
16 Juarez Mtn., Dkt. No. 53-1, pp. 7-8. Even were a severance granted, the proposed
17 testimony is inadmissible self-serving hearsay. United States v. Ortega, 203 F.3d 675,
18 682 (9th Cir. 2000) (defendant cannot place own hearsay statements “before the jury
19 without subjecting [herself] to cross-examination”); see also United States v. Fernandez,
20 839 F.2d 639, 640 (9th Cir.1988) (“It seems obvious defense counsel wished to place [the
21 defendant’s] statement … before the jury without subjecting [the defendant] to cross-
22 examination, precisely what the hearsay rule forbids.”). If Juarez wants the jury to hear
23 what she said after a particular meeting, her avenue for doing so is the same whether
24 regardless if tried together or separately: she must testify herself.
25         b.     Admission of Co-Defendants’ Statements to Law Enforcement
26         Razuki speculates that admission of statements made by codefendants to law
27 enforcement after their arrest necessitates severance. According to Razuki, such
28                                                8
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.378 Page 9 of 23




 1 statements would be violative of the Supreme Court’s holdings in Bruton v. United
 2 States, 391 U.S. 123 (1968). However, he provides no concrete example of a problematic
 3 statement that will be admitted, much less why such a statement could not be properly
 4 redacted. See United States v. Sherlock, 962 F.2d 1349, 1361 (9th Cir. 1992) (only
 5 statements that expressly reference another defendant implicate Bruton); see also
 6 Richardson v. Marsh, 481 U.S. 200, 211 (1987).
 7        Razuki also claims that admission of a codefendant’s statement to law enforcement
 8 would violate the Supreme Court’s holding in Crawford v. Washington, 124 S.Ct. 1354
 9 (2004). The Ninth Circuit has held otherwise. See United States v. Hernandez-Orellana,
10 539 F.3d 994, 1001 (9th Cir. 2008) (rejecting defendant’s assertion of Crawford error
11 where Bruton was not implicated and observing that “under Bruton and its progeny, ‘the
12 admission of a statement made by a non-testifying codefendant violates the Confrontation
13 Clause when that statement facially, expressly, or powerfully implicates the defendant”‘)
14 (quoting United States v. Mitchell, 502 F.3d 931, 965 (9th Cir. 2007)); see also United
15 States v. Hernandez, 608 F.2d 741, 748-49 (9th Cir. 1979). This is in line with every
16 other Circuit to address the issue. See, e.g., United States v. Ramos-Cardenas, 524 F.3d
17 600, 609-610 (5th Cir. 2008) (“[W]hile Crawford certainly prohibits the introduction of a
18 codefendant’s out-of-court testimonial statement against the other defendants in a
19 multiple-defendant trial, it does not signal a departure from the rules governing the
20 admittance of such a statement against the speaker-defendant himself, which continue to
21 be provided by Bruton, Richardson, and Gray”); United States v. Vasilakos, 508 F.3d
22 401, 407-08 (6th Cir. 2007) (relying on Bruton in joint trial context); United States v.
23 Rodriguez-Duran, 507 F.3d 749, 768-70 (1st Cir. 2007) (recognizing Crawford and
24 applying Bruton in joint trial context); United States v. Williams, 429 F.3d 767, 773 n.2
25 (8th Cir. 2005) (“We note that Crawford did not overrule Bruton and its progeny”);
26 United States v. Lung Fong Chen, 393 F.3d 139, 150 (2d Cir. 2004) (“The same
27 attenuation of Tu’s statements from Chen and Liu’s guilt that prevents Bruton error also
28                                             9
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.379 Page 10 of 23




 1 serves to prevent Crawford error. Thus, there is no separate Crawford problem, and we
 2 see no indication that Crawford overrules Richardson or expands the holding of
 3 Bruton.”)
 4         Finally, the Supreme Court has held that “limiting instructions to the jury,
 5 explaining how and against whom certain evidence may be considered, can reduce or
 6 eliminate any possibility of prejudice arising from joint trial.” Zafiro, 506 U.S. at 539.
 7 Where “the district court uses great diligence in instructing the jury to separate the
 8 evidence, severance is unnecessary because the prejudicial effects of the evidence of
 9 codefendants are neutralized.” Patterson, 819 F.2d at 1503 (9th Cir.1987) (footnote and
10 internal quotation marks omitted). Juries are presumed to follow the court’s instructions,
11 see United States v. Heredia, 483 F.3d 913, 923 (9th Cir. 2007), and a pattern jury
12 specifically directs that the jury “must decide the case of each defendant on each crime
13 charged against that defendant separately,” and the jury’s “verdict on any count as to any
14 defendant should not control your verdict on any other count or as to any other
15 defendant.” See Ninth Circuit Pattern Jury Instruction, 3.13 (2010). Where “the district
16 court uses great diligence in instructing the jury to separate the evidence, severance is
17 unnecessary because the prejudicial effects of the evidence of codefendants are
18 ‘neutralized.”‘ Patterson, 819 F.2d at 1503; see Stinson, 647 F.3d at 1205 (severance
19 unnecessary when “[t]he district court explicitly instructed the jury that it ‘must decide
20 the case for each defendant on each charge against that defendant separately’”);
21 Fernandez, 388 F.3d at 1243 (specifying that a district court’s limiting instructions for
22 the jury to “evaluate each defendant’s guilt separately . . . more than sufficient[ly] . . .
23 guard[s] against the possibility of prejudice to the defendants.”); see also Zafiro, 506 U.S.
24 at 539; Decoud, 456 F.3d at 1009.
25 //
26 //
27 //
28                                               10
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.380 Page 11 of 23



        B. COUNT ONE, CHARGING A VIOLATION OF 18 U.S.C. 956, WAS A VALID
 1
           EXERCISE OF CONGRESSIONAL AUTHORITY OVER EXTERNAL
 2         AFFAIRS AND FOREIGN COMMERCE.
 3
           Razuki asserts that 18 U.S.C. § 956, prohibiting conspiring to kidnap, maim, or
 4
     murder in a foreign country, is unconstitutional because Congress exceeded its authority
 5
     by passing the statute. According to Razuki, that the statute lacks any connection to
 6
     commerce and thus Congress exceeded its authority in passing the law.             Razuki is
 7
     mistaken as the statute at issue represents a valid exercise of Congressional authority over
 8
     external affairs and foreign commerce.
 9
           “A facial challenge to a legislative Act is, of course, the most difficult challenge to
10
     mount successfully, since the challenger must establish that no set of circumstances exists
11
     under which the Act would be valid.” United States v. Salerno, 481 U.S. 739, 745 (1987).
12
     To succeed, he must establish that “no set of circumstances exists under which the Act
13
     would be valid.” Id. “Due respect for the decisions of coordinate branch of Government
14
     demands that we invalidate a congressional enactment only upon a plain showing that
15
     Congress has exceeded its constitutional bounds.” United States v. Morrison, 529 U.S.
16
     598, 607 (2000).
17
18         The Antiterrorism and Effective Death Penalty Act of 199618 expanded 18 U.S.C.

19 § 956 to cover conspiracies within the United States to kill, kidnap, or maim persons
20 overseas. See Pub. L. 104-132, § 704, 110 Stat. 1214, 1294; see also United States v.
21 Chhun, 744 F.3d 1110 (9th Cir. 2014) (rejecting overbroad and vagueness constitutional
22 challenges to 18 U.S.C. § 956). In doing so, Congress properly exercised its authority
23 over external affairs and foreign commerce.
24       a.     Congressional Authority Over External Affairs

25         As the Ninth Circuit held in United States v. King, 552 F.2d 833 (9th Cir. 1976),

26 Congress can exercise external jurisdiction to the full extent allowed by international law.
27 See id. at 850 (“There is no constitutional bar to the extraterritorial application of penal
28                                                11
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.381 Page 12 of 23




 1 laws.”) (citation omitted). “From the body of international law, the Congress may pick
 2 and choose whatever recognized principle of international jurisdiction is necessary to
 3 accomplish the purpose sought by the legislation.” Id. at 851. International law, in turn,
 4 recognizes five principles that each allow for the exercise of extraterritorial law: the
 5 territorial principle, where acts performed outside its borders produce detrimental effects
 6 within its borders; (2) the nationality principle, which focuses on the nationality of the
 7 accused; (3) the protective principle, where national interests are harmed; (4) the
 8 universal principle, involving offenses against the law of nations; and (5) the passive
 9 personality principle, which focuses on the nationality of the victim. See United States v.
10 Vasquez-Velasco, 15 F.3d 833 (9th Cir. 1994); see also King, 552 F.2d at 851.
11         Based on two of these principles, the nationality and territorial principles, the
12 Ninth Circuit held that Congress had the power to punish the foreign distribution of drugs
13 destined for America because the defendants were United States citizens and their
14 activity was intended to, and did, have adverse effects in the United States. See id. at
15 851–52. The current statute implicates those same principles as well as the passive
16 personality principle given that the victims of such conspiracies, as is the case presently,
17 may be nationals of the United States. Based on any or all of these principles, the statute
18 was a valid exercise of Congressional authority. See King, 552 F.2d at 851 (“From the
19 body of international law, the Congress may pick and choose whatever recognized
20 principle of international jurisdiction is necessary to accomplish the purpose sought by
21 the legislation.”) (quotation omitted).
22         b.    Congressional Foreign Commerce Power
23         In addition to being a valid exercise of its authority over external affairs, the statute
24 was a valid exercise of Congressional authority over foreign commerce. Razuki claims
25 that since 18 U.S.C. § 956 does not explicitly mention a commerce requirement, the
26 Commerce Clause is not implicated. Razuki is again mistaken.
27
28                                                12
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.382 Page 13 of 23




 1         While Razuki is correct that § 956 does not specifically reference commerce.
 2 However, neither does a violation of 18 U.S.C. § 1119, prohibiting the foreign murder of
 3 a United States national. Despite the lack of any specific mention of commerce in § 1119,
 4 the Honorable Jeffrey T. Miller found that the statute was a proper exercise of
 5 Congressional authority over both external affairs and foreign commerce. See United
 6 States v. Brimager, 123 F. Supp. 3d 1246 (S.D. Cal. 2014). As opposed to its authority
 7 over interstate commerce at issue in United States v. Lopez, 514 U.S. 549 (1995),
 8 Congress has “sweeping” and “plenary” authority over foreign commerce, and only a
 9 rational nexus with foreign commerce need exist. See Brimager, 123 F. Supp. 3d at 1253-
10 54 (citing United States v. Clark, 435 F.3d 1100, 1109-17 (9th Cir. 2006)). In Clark, the
11 relationship was the defendant’s travel in foreign commerce to pay children for sex, see
12 id at 1116; in Brimager, it was the defendant and victim’s travel in foreign commerce
13 prior to the murder and the prevention of the victim’s return to the United States through
14 foreign channels. See 123 F. Supp. 3d at 1254. Travel in foreign channels wasn’t merely
15 incidental to the case at hand, but the goal of the conspiracy itself, which centered on the
16 victim being kidnapped in the United States and forcibly taken to Mexico to be killed.
17 Similar to Brimager, the Ninth Circuit’s “rational relationship” standard is satisfied by
18 the present prosecution and the foreign commerce clause forms an additional basis for §
19 956.
      C. DEFENDANTS FAIL IN THEIR BURDEN TO SHOW THAT
20
         DISCLOSURE OF THE COOPERATING WITNESSES’ IDENTITIES IS
21       WARRANTED, OR THAT ADDITIONAL DISCOVERY SHOULD BE
22       ORDERED.
23       a.  The Requests to Disclose CSH1’s Identity Are Baseless
24         Razuki (ECF Doc. No. 54-1) and Gonzalez (ECF Doc. No. 55-1) seek an order
25 requiring the United States to disclose the identity of CHS1. Both Defendants fail to
26 support of their motion. Razuki states that disclosure should be ordered simply because
27 CHS1 is “the sole percipient witness of the alleged conspiracy” and because CHS1 “is a
28                                              13
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.383 Page 14 of 23




 1 necessary witness to establish chain of custody for the admission of the evidence at trial.”
 2 See Razuki Mtn. ECF Doc. 54-1 at 8. Razuki fails to elaborate on either claim with legal
 3 or factual support.
 4        Gonzalez makes a generalized claim that “the testimony of the informant is vital to
 5 the defense” because CHS1 “may have information relevant to the issues of entrapment,
 6 imperfect entrapment, and sentencing entrapment.” See Gonzalez Mtn. ECF Doc. 55-1 at
 7 10 (emphasis added). Neither Defendant, however, has specified what the anticipated
 8 “vital” “necessary” testimony might be. As set forth below, the defendants have failed to
 9 make a legally sufficient showing to support their request for an order requiring the
10 United States to disclose CSH1’s identity at this time.
11        In Roviaro v. United States, 353 U.S. 53, 59 (1957), the Supreme Court held that
12 “the public interest in effective law enforcement” requires granting the government a
13 qualified privilege to withhold from disclosure the identity of confidential informants.
14 The privilege extends not only to the name of the informant but also to other information
15 (such as the informant’s address) that would “tend to reveal” the informant’s identity. See
16 Id. at 60.
17        The rationale for the privilege recognized in Roviaro was elaborated upon in
18 McCray v. Illinois, 386 U.S. 300, 308 (1967):
19        Whether an informer is motivated by good citizenship, promise of leniency
          or prospect of pecuniary reward, he will usually condition his cooperation on
20
          an assurance of anonymity -- to protect himself and his family from harm, to
21        preclude adverse social reactions and to avoid the risk of defamation or
22        malicious prosecution actions against him. The government also has an
          interest in nondisclosure of its informants. Law enforcement officers often
23        depend upon professional informers to furnish them with a flow of
24        information about criminal activities. Revelation of the dual role played by
          such persons ends their usefulness to the government and discourages others
25        from entering into a like relationship.
26 Id. at 308-09 (quoting 8 Wigmore, Evidence § 2374 (McNaughton rev. 1961)).
27
28                                              14
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.384 Page 15 of 23




 1        Although the Supreme Court has held that the Roviaro privilege is not absolute, the
 2 Court has indicated that the privilege should give way only when disclosure “is relevant
 3 and helpful to the defense of an accused, or is essential to a fair determination of a
 4 cause.” Roviaro, 353 U.S. at 60-61. Declining to establish any “fixed rule with respect
 5 to disclosure” of an informant’s identity, the Supreme Court described the determination
 6 whether to order disclosure as “one that calls for balancing the public interest in
 7 protecting the flow of information against the individual’s right to prepare his defense.”
 8 Id. at 62.
 9        The Ninth Circuit has articulated three of the factors a court must consider in
10 performing the balancing required by Roviaro: (1) the degree of the informant’s
11 involvement in the criminal activity; (2) the relationship between the defendant’s asserted
12 defense and the likely testimony of the informant; and (3) the government’s interest in
13 nondisclosure. United States v. Gonzalo Beltran, 915 F.2d 487, 488-89 (9th Cir. 1990);
14 see United States v. Sai Keung Wong, 886 F.2d at 255-56 (factors in performing
15 balancing are whether the testimony would be “relevant and helpful” to defendant’s case,
16 in terms of the relationship between asserted defenses and likely testimony of informant,
17 and government’s interest in protecting safety of informant).
18        A defendant bears the burden of proving the need for disclosure of an informant’s
19 identity. United States v. Sanchez, 908 F.2d 1443, 1451 (9th Cir. 1990); United States v.
20 Williams, 898 F.2d 1400, 1402 (9th Cir. 1990); Sai Keung Wong, 886 F.2d at 256; United
21 States v. Johnson, 886 F.2d 1120, 1122 (9th Cir.), cert. denied, 494 U.S. 1089 (1990). To
22 carry that burden, a defendant must set forth specific facts establishing that disclosure
23 would materially benefit his case. See Johnson, 886 F.2d at 1122; United States v. Tham,
24 665 F.2d 855, 860 (9th Cir.), cert. denied, 456 U.S. 944 (1982); United States v. Buras,
25 633 F.2d 1356, 1360 (9th Cir. 1980). A defendant’s mere speculation that disclosure of
26 information about an informant will prove helpful to his case is insufficient to require
27 such disclosure. Sanchez, 908 F.2d at 1451; Williams, 898 F.2d at 1402; Sai Keung
28                                              15
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.385 Page 16 of 23




 1 Wong, 886 F.2d at 256; Johnson, 886 F.2d at 1122. Finally, it is never sufficient to assert
 2 simply that the informant knows something about the alleged offense to warrant
 3 compelled disclosure of the informant’s identity; a defendant must show that such
 4 disclosure would be both “relevant and helpful” to his defense, or is essential to a fair
 5 determination of the case.      See Roviaro, 353 U.S. at 60-61; see also California v.
 6 Trombetta, 467 U.S. 479, 485 (1984) (“The prosecution . . . under some circumstances
 7 may be required to disclose the identity of undercover informants who possess evidence
 8 critical to the defense”) (emphasis added); United States v. Kelly, 449 F.2d 329, 330 (9th
 9 Cir. 1971). In essence, the defendants face “a heavy burden . . . to establish that the
10 identity of an informant is necessary to [the] defense.” United States v. Skeens, 145 U.S.
11 App. D.C. 404, 449 F.2d 1066, 1071 (D.C. Cir. 1971)
12         Here, the defendants have made nothing more than a bald assertion that CHS1
13 possesses information “vital” and “necessary” to the defense. Razuki’s assertions fail to
14 identify any possible defense or proffer any facts supporting his claim.           Although
15 Gonzalez claims that CHSI “may have information relevant to the issues of entrapment,
16 imperfect entrapment, and sentencing entrapment;” (Gonzalez Mtn. ECF Doc. 55-1 at 10
17 (emphasis added)) that alone, is not enough. See e.g., United States v. Brenneman, 455
18 F.2d 809, 811 (3d Cir. 1972) (Finding unpersuasive Defendant’s “speculation that
19 testimony or information from the informant might have been used to impeach or cross-
20 examine [a witness] and ‘might even have led to the [defendant’s] being able to raise the
21 issue of entrapment.’”); United States v. Sulia, 1986 U.S. Dist. LEXIS 21954, at *6
22 (S.D.N.Y. Aug. 1, 1986) (“Defendants claim that the mere possibility of a defense based
23 upon entrapment requires the disclosure of the identity of a confidential informant. The
24 Court does not agree. [citations omitted]. Rather, defendants must make some showing
25 that absent such disclosure they will be denied a fair trial.”); United States v. Ramirez, 54
26 F. Supp. 2d 25, 32 n.5 (D.D.C. 1999) (rejecting a defendant’s argument about needing the
27 identity of the informant to develop “any entrapment defense” as “speculative.”); United
28                                               16
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.386 Page 17 of 23




 1 States v. Bauvais, 1997 U.S. Dist. LEXIS 24859, at *9 (S.D. Fla. Nov. 29, 1997) (“. . .
 2 where the asserted defense is entrapment, a court need not order the government to
 3 disclose the identity of the informant or permit access for purposes of interviewing and
 4 obtaining possible testimony until the defendant presents some evidence of entrapment.”)
 5 Gonzalez also fails to explain why she still cannot explore entrapment “issues” based on
 6 the discovery that has been provided, which includes [but is not limited to] recordings
 7 and reports related to meetings CHS1 had with the defendants. In sum, both Razuki and
 8 Gonzalez have failed to meet their burden of overcoming the United States interest in not
 9 disclosing the identities of CHSI.
10            b. The United States Does Not Yet Need to Disclose Whether CHSI Will
                 Testify in Its Case-in-Chief
11
           Courts have repeatedly clarified that Roviaro delineates only the government’s
12
     obligations to disclose, or authority to withhold, the identity of those informants it
13
     does not intend to call at trial, and the defendant has no entitlement under Roviaro to
14
     pretrial disclosure of witnesses who will actually testify on behalf of the prosecution. See
15
     United States v. Perkins, 994 F.2d 1184, 1190-91 (6th Cir. 1993); United States v.
16
     Foster, 815 F.2d 1200, 1202-03 (8th Cir. 1987); United States v. Pennick, 500 F.2d 184,
17
     186-87 (10th Cir. 1974); cf. United States v. Cooper, 91 F.Supp.2d 79, 86 (D.D.C. 2000)
18
     (finding, “the government states it intends to call the cooperating witnesses at trial and
19
     thus, the government correctly notes the defendant is not entitled to their identities until
20
     the government provides its witness list”).
21
           However, it is well established that defendants do not have a general right to
22
     pretrial disclosure of the identity of government witnesses in non-capital criminal cases.
23
     See, e.g., United States v. Lewis, 594 F.3d 1270, 1280 (10th Cir. 2010); United States v.
24
     Grace, 526 F.3d 499, 508-13 (9th Cir. 2008) (en banc); United States v. DeCoteau, 186
25
     F.3d 1008, 1009 n.2 (8th Cir. 1999); United States v. White, 116 F.3d 903, 918 (D.C. Cir.
26
     1997); United States v. Edwards, 47 F.3d 841, 843 (7th Cir. 1995); United States v.
27
28                                                 17
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.387 Page 18 of 23




 1 Perkins, 994 F.2d 1184, 1190 (6th Cir. 1993); United States v. Bajasa, 904 F.2d 137, 139
 2 (2d Cir. 1990); United States v. Massell, 823 F.2d 1503, 1509 (11th Cir. 1987); United
 3 States v. Reis, 788 F.2d 54, 58 (1st Cir. 1986); United States v. Higgs, 713 F.2d 39, 44 n.6
 4 (3d Cir. 1983); United States v. Jordan, 466 F.2d 99, 101 (4th Cir. 1972); United States v.
 5 Hancock, 441 F.2d 1285, 1886-87 (5th Cir. 1971) Moreover, in 1975, Congress rejected
 6 a proposed amendment to Rule 16 that would have required the government and the
 7 defendant to exchange their witness lists three days before trial. The conference
 8 committee concluded as follows:
 9         [I]t is not in the interest of the effective administration of criminal justice to
           require that the government or the defendant be forced to reveal the names
10
           and addresses of its witnesses before trial. Discouragement of witnesses and
11         improper contacts directed at influencing their testimony, were deemed
12         paramount concerns in the formulation of this policy.
     H.R. Conf. Rep. No. 94-414, 94th Cong., 1st Sess., reprinted in 1975 U.S. Code Cong. &
13
     Admin. News 674, 716. Certainly, the United States will comply with any deadlines the
14
     Court imposes for revealing its witness list. At this stage, however, disclosure of that
15
     information is not required, and would be unreasonable.
16
17            c. Defendants’ Requests for Supplemental Discovery About the CHS’ Are
                 Either Moot or Baseless
18
           Defendants Razuki and Juarez make several requests for discovery regarding the
19
     informants.1 See Razuki Mtn. ECF Doc. 54-1 at 8-11; Juarez Mtn. ECF Doc. 53-1 at 6-7.
20
     The United States recognizes and acknowledges its obligation pursuant to Brady v.
21
     Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), Jencks and
22
     Rules 12 and 16 of the Federal Rules of Criminal Procedure. To date, the United States
23
     has complied with its obligations, and will continue to do so.
24
     1
25        Gonzalez makes a request for the disclosure of CHS1’s identity, which the United
   States has responded to above. However, tied to that request, Gonzalez also requests the
26
   “location” of CHS1. See Gonzalez Mtn. ECF Doc. 54-1 at 11. The United States adopts
27 its argument from its first responsive pleading regarding discovery. See Govt. Discovery
   Resp. ECF Doc. 46 at 7-8.
28                                              18
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.388 Page 19 of 23




 1        Juarez’s requests relate to “Marco.” Juarez seems to have much more information
 2 about Marco than the United States. For example, the United States is not aware of the
 3 relevance of many of the phone numbers identified in her motion used by “Marco.”
 4 Furthermore, all discoverable information as it relates to Marco has been produced.
 5        Gonzalez’ supplemental discovery requests seem to relate to CHS1. The items
 6 requested by Gonzalez fall into three categories: (1) the items requested have been
 7 produced; (2) will be produced; or (3) need not be produced because there is no legal
 8 basis to do so.
 9        Razuki makes several requests that are identical to her first discovery motion. To
10 date, the United States has complied with all its obligations and will continue to do so.
11 The United States has not only provided reports as it relates to CHS1’s participation in
12 this investigation, but also potential impeachment information as it relates to any motive,
13 bias, or interest CHS1 may have, as well as any information which may affect his/her
14 credibility.
15        Razuki also requests “prior criminal record including information about criminal
16 activity which has not been the subject of arrests, charges, or convictions, such as
17 information about assets acquired through criminal activity.” Razuki Mtn. ECF Doc. 54-
18 1 at 8-9. The United States has produced and will continue to produce all potentially
19 impeachable information as it relates to CHS1. As to criminal activity, any uncharged
20 prior misconduct attributable to government witnesses, all promises made to and
21 consideration given to witnesses by the United States, and all threats of prosecution made
22 to witnesses by the United States will be disclosed in accordance with the mandates of
23 Brady and Giglio.
24        Finally, Razuki makes broad, vague requests that do not implicate any obligation
25 upon the United States. Specifically, Razuki requests that this Court order the United
26 States to disclose “all known occasions on which the informant has made false statements
27 to any person, including, but not limited to, law enforcement officers or any law
28                                              19
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.389 Page 20 of 23




 1 enforcement agency or court.” Razuki Mtn. ECF Doc. 54-1 at 10 (emphasis added). This
 2 request has no basis within the law and goes beyond what is required under Brady and
 3 Giglio. Any request beyond Brady and Giglio requirements [as they relate to potential
 4 impeachment] should be denied.          Razuki also asks for “[a]ny false identification
 5 document which has ever been in the possession of and/or used by the informant, and
 6 each and every occasion on which the informant is known to have used the document.”
 7 Id. (emphasis added). This request is overbroad, vague, confusing, and [again] has no
 8 legal basis.
 9         Finally, Razuki also requests “a list of all cases the informant has worked on in
10 addition to the present case and a list of all cases in which the informant has testified”
11 while at the same time recognizing that “such a list was not required in United States v.
12 Abonce-Barrera, 257 F.3d 959 (9th Cir. 2001), see id. [sic]at 969.” The United States
13 wholeheartedly agrees that such a list is not required—nor should it be. All of the
14 defendant’s requests, where opposed, should be denied.
15      D. THE UNITED STATES WILL COMPLY WITH ITS DISCOVERY
16         OBLIGATIONS AND MAKE EVIDENCE AVAILABLE FOR INSPECTION.
17         As provided in its discovery response, the United States will comply with its
18 discovery obligations under the Jenks Act, 18 U.S.C. § 3500. In doing so, the United
19 States anticipates providing any discoverable grand transcripts prior to trial.
20         Additionally, the United States will make available any physical evidence for
21 inspection by the defendants. This includes a surveillance hard drive from the Goldn
22 Bloom Dispensary. Because of the volume of data on the hard drive, approximately 40
23 terabytes, counsel may review the video at the FBI Headquarters and provide a hard drive
24 for downloading any specific time periods they wish.
25 //
26 //
27 //
28                                               20
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.390 Page 21 of 23



        E. STATEMENTS BY GONZALES DURING HER TRANSPORT WERE
 1
           SPONTANEOUS AND VOLUNTARY AND THUS ADMISSBILE.
 2
           Gonzalez was arrested at approximately 7:00 p.m. on November 15, 2018, and
 3
     subsequently interviewed by FBI agents. Prior to questioning, Gonzales was advised of
 4
     her Miranda rights, acknowledged she understood those rights, and agreed to speak with
 5
     the agents. The interview, which was recorded and occurred in the agents’ vehicle,
 6
     stopped after Gonzales said she was done talking after seeing an animal control officer
 7
     taking her dog.
 8
           After her interview, Gonzales was transported to the Las Colinas Detention
 9
     Facility until she could be transported to the Metropolitan Correctional Center (MCC) the
10
     following morning. The following morning, Gonzales was transported to the MCC, but
11
     was rejected for having used Xanax and other pills on a daily basis. At that time,
12
     Gonzles was transported to Alvarado Parkway Institute (API) for detoxification. During
13
     her transport to the MCC and then to API, Gonzales made several spontaneous statements
14
     to the FBI agents transporting her.
15
           For the protections of Miranda to apply, a defendant’s statements must be the
16
     product of custodial interrogation. Miranda, 384 U.S. 436, 444 (1966). Where either
17
     factor, custody or interrogation, is absent, Miranda is not implicated. Id. Thus, where a
18
     statement did not result from interrogation, there can be no Miranda violation. See, e.g.,
19
     Jenkins v. Anderson, 447 U.S. 231,243-44, 100 S. Ct. 2124, 2132 (1980) (“When a
20
     citizen is under no official compulsion whatever, either to speak or to remain silent, I see
21
     no reason why his voluntary decision to do one or the other should raise any issue under
22
     the Fifth Amendment”) (Stevens, J., concurring). The Miranda Court itself recognized
23
     limitations on the scope of the protections set forth in Miranda: “Volunteered statements
24
     of any kind are not barred by the Fifth Amendment and their admissibility is not affected
25
     by our holding today.” Miranda, 384 U.S. at 478.
26
27
28                                               21
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.391 Page 22 of 23




 1        Here, the United States does not dispute that Gonzales was in custody at the time
 2 she made the statement. The sole issue, therefore, is whether Gonzales made the
 3 statement while under interrogation.
 4        In Rhode Island v. Innis, the Supreme Court defined interrogation as “express
 5 questioning” or “any words or actions on the part of police (other than those normally
 6 attendant to arrest and custody) that the police should know are reasonably likely to elicit
 7 an incriminating response from the suspect.” 446 U.S. 291, 301 (1980). The statements
 8 challenged by Gonzales occurred during her transport and were spontaneous and not the
 9 product of interrogation by the agents. Despite this, Gonzales claims that the statements
10 were not voluntary because she had taken Xanax on a daily basis and needed to be
11 transported to API after her arrest and interview by FBI agents the prior night, during
12 which she was advised of the charges against her. The argument is meritless.
13        “In evaluating voluntariness, the ‘test is whether, considering the totality of the
14 circumstances, the government obtained the statement by physical or psychological
15 coercion or by improper inducement so that the suspect’s will was overborne.” United
16 States v. Male Juvenile, 280 F.3d 1008, 1022 (9th Cir. 2002) (quoting Derrick v.
17 Peterson, 924 F.3d 813, 817 (9th Cir. 1991)). Factors to be considered in this analysis
18 include “the degree of police coercion; the length, location, and continuity of the
19 interrogation; and the defendant’s maturity, education, physical condition, mental health,
20 and age.” Brown v. Horell, 644 F.3d 969, 979 (9th Cir. 2011) (citing Withrow v.
21 Williams, 507 U.S. 680, 693-94 (1993). However, “coercive police activity is a necessary
22 predicate to the finding that a confession is not ‘voluntary.’” Colorado v. Connelly, 479
23 U.S. 157, 167 (1986). In addition to a lack of any coercive action by the FBI agents
24 transporting Gonzales, the factors outlined in Brown weigh in favor of finding her
25 statements both spontaneous and voluntary, and thus admissible.
26 //
27 //
28                                              22
     Case 3:18-cr-05260-CAB Document 57 Filed 08/02/19 PageID.392 Page 23 of 23




 1                                         III
 2                                   CONCLUSION
 3        For the foregoing reasons, the Government requests that Defendants’ various
 4 motions be denied.
 5
          DATED: August 2, 2019
 6
                                            Respectfully submitted,
 7
 8                                          ROBERT S. BREWER, Jr.
 9                                          United States Attorney

10                                          s/ Fred Sheppard
11                                          Fred Sheppard
                                            Assistant U.S. Attorney
12
13                                          s/ Shital H. Thakkar
                                            Shital Thakkar
14                                          Assistant U.S. Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         23
